DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chino (US Pat. 8610292) in view of Ishino et al., (IDS: JP 2012109636, hereinafter Ishino).

Regarding claim 1, Chino discloses a semiconductor device (SD- 90 in Fig. 5F), comprising:
a semiconductor chip and a substrate (see device chip 30 and 70 respectively in Fig. 5F; col. 6, lines 44-48) that are molded with a mold resin layer/MRL (50 in Fig. 5F; col. 6, line 23), wherein 
a resin/first resin layer/RL (see 40/42 in Fig. 5F, 3A/B; col. 5, lines 60-62), different from the MRL (see col. 7, lines 25-28) is provided between the MRL and the substrate;  
the RL different from the MRL exists only at a place outside the semiconductor chip viewed from a top of the SD (see 40/42 and 30 respectively in Fig. 3A, 5F); and 
a bottom surface of the RL different from the MRL abuts on a top surface of the substrate (see 40/42 and 70 respectively in Fig. 5F)    
(Fig. 5F).
Chino does not explicitly teach the RL having a thickness of 200 nm or less.
Ishino teaches a resin layer underlying a MRL (50 and 40 respectively in Fig. 1; para 0014, 0021), the resin layer having a thickness of 200 nm (para 0021), different from the MRL being provided between the MRL and the substrate.
Furthermore, the determination and selection of parameters including dimensions (thickness/height, surface area/coverage, etc.) of insulating dielectric materials  (resin/MRL, underfill-dam support, chip, substrate, etc.), connectors/bumps, a number of insulating/sealing layers, connectors, etc., in Semiconductor Chip Packaging and Encapsulation Technology art, is a subject of routine experimentation and optimization to achieve improved MRL coverage over the chip, reduced mechanical stress and shorting/defect level with improved reliability for the SD.

because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate and select the RL having a thickness of 200 nm or less, as taught by Ishino, so that the stress/defect level can be reduced, device processing can be simplified and the reliability can be improved in Chino’s SD.

Regarding claims 2-4 and 6 respectively, Chino and Ishino teach substantially the entire claimed structure as applied to claim 1 above, wherein Chino teaches:
the RL being present on/around a periphery of 30% or more of the semiconductor chip when an entire peripheral length of the semiconductor chip is 100% (see 40/42 in Fig. 3A, 5F); 
the semiconductor chip being quadrilateral, and the RL being present between the MRL and the substrate and on at least two sides of the semiconductor chip (see 40/42 in Fig. 3A, 5F); 
the RL between the MRL and the substrate a chip substrate contains an epoxy resin (col. 5, line 47); and 
the semiconductor chip being connected to the substrate in a flip-chip manner (30 and 70 respectively in Fig. 5F).


a semiconductor chip and a substrate (see device chip 30 and 70 respectively in Fig. 5F; col. 6, lines 44-48) that are molded with a mold resin layer/MRL (50 in Fig. 5F; col. 6, line 23), wherein 
a resin/first resin layer/RL (see 40/42 in Fig. 5F; col. 5, lines 60-62), different from the MRL (see col. 7, lines 25-28) is provided between the MRL and the substrate, except for an entire area in which the semiconductor chip overlaps the substrate viewed from a top of the SD (see 40/42 and 30 respectively in Fig. 3A, 5F); and 
a bottom surface of the RL different from the MRL abuts on a top surface of the substrate (see 40/42 and 70 respectively in Fig. 5F)    
(Fig. 5F).
Chino does not explicitly teach the RL having a thickness of 200 nm or less.
Ishino teaches a resin layer underlying a MRL (50 and 40 respectively in Fig. 1; para 0014, 0021), the resin layer having a thickness of 200 nm (para 0021), different from the MRL being provided between the MRL and the substrate.
Furthermore, the determination and selection of parameters including dimensions (thickness/height, surface area/coverage, etc.) of insulating dielectric materials  (resin/MRL, underfill-dam support, chip, substrate, etc.), connectors/bumps, a number of insulating/sealing layers, connectors, etc., in Semiconductor Chip Packaging and Encapsulation Technology art, is a subject of routine experimentation and optimization to achieve improved MRL coverage over the chip, reduced mechanical stress and shorting/defect level with improved reliability for the SD.
Chino and Ishino are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Chino, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate and select the RL having a thickness of 200 nm or less, as taught by Ishino, so that the stress/defect level can be reduced, device processing can be simplified and the reliability can be improved in Chino’s SD.

4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chino (US Pat. 8610292), Ishino et al., (IDS: JP 2012109636, hereinafter Ishino) and further in view of Yamazaki et al., (US Pat. Appin. Pub. 2006/0055053, hereinafter Yamazaki).

Regarding claim 5, Chino and Ishino teach substantially the entire claimed structure as applied to claim 1 above, except: a) a surface of the substrate being a solder resist, silicon nitride, polyimide, or silicon.
	Yamazaki teaches a SD having an assembly including conventional chip- interposer/substrate, wherein the substrate (for example, see 202 in Fig. 49b) comprises surfaces comprising conventional polyimide material providing reduced stress (para 0131).
Chino and Ishino and Yamazaki are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Chino and Ishino, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), as taught by Yamazaki, so that the stress can be reduced and the reliability can be improved in Chino and Ishino’s SD.

5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chino (US Pat. 8610292), Ishino et al., (IDS: JP 2012109636, hereinafter Ishino) and further in view of Nakayoshi (US Pat. 5107325).

Regarding claim 8, Chino and Ishino teach substantially the entire claimed structure as applied to claim 1 above, except the MRL being an epoxy resin.
Nakayoshi teaches SDs molded with MRLs including conventional epoxy resins (for example, see col. 1, line 18, 34, etc.). 
Chino, Ishino and Nakayoshi are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Chino and Ishino, because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the MRL being an epoxy resin, as taught by Nakayoshi, so that the processing can be simplified and the reliability can be improved in Chino and Ishino’s SD.
Response to Arguments
6.	Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NITIN PAREKH/Primary Examiner, Art Unit 2811